Exhibit 10.4

 

AGILE SOFTWARE CORPORATION

NOTICE OF GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Agile Software Corporation (the “Company”):

 

Optionee:

   

Grant Date:

   

Exercise Price:

  $0.001 per share

Number of Option Shares:

   

Expiration Date:

  November 30, 2005

Type of Option:

  Non-Statutory Stock Option

Date Exercisable:

  Upon Grant until November 30, 2005

 

Vesting Schedule: The Option Shares shall initially be unvested and subject to
reacquisition by the Company for no consideration upon Optionee’s cessation of
Service prior to vesting in such shares. Such reacquisition right shall lapse
with respect to the Option Shares according to the following vesting schedule,
provided the Optionee continues in Service on such date:

 

Number of Shares*

--------------------------------------------------------------------------------

   Vesting Date


--------------------------------------------------------------------------------

X shares

   December 1, 2005

Y shares

   September 1, 2006

Z shares

   June 1, 2007

--------------------------------------------------------------------------------

* On each Vesting Date, in connection with the lapse of the reacquisition right,
the Company shall be entitled automatically to withhold, and the Optionee shall
forfeit, sufficient Option Shares to satisfy all tax withholding obligations.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Stock Option Agreement attached hereto as
Exhibit A and the [1995 Stock Option Plan] [2000 Nonstatutory Stock Option Plan]
(the “Plan”), a copy of which is attached as Exhibit C. Optionee further
understands and agrees that any Option Shares purchased under the Option will be
subject to the terms set forth in the Stock Purchase Agreement attached hereto
as Exhibit B.

 

REACQUISITION RIGHTS. OPTIONEE HEREBY AGREES THAT ALL OPTION SHARES ACQUIRED
UPON THE EXERCISE OF THE OPTION SHALL BE SUBJECT TO CERTAIN REACQUISITION RIGHTS
EXERCISABLE BY THE CORPORATION AND ITS ASSIGNS. THE TERMS OF SUCH RIGHTS ARE
SPECIFIED IN THE ATTACHED STOCK PURCHASE AGREEMENT.

 

No Employment or Service Contract. Nothing in this Notice or in the Plan shall
confer upon Optionee any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining Optionee) or of
Optionee, which rights are hereby expressly reserved by each, to terminate
Optionee’s Service at any time for any reason, with or without cause.

 



--------------------------------------------------------------------------------

Definitions. All capitalized terms not defined in this Notice or in the attached
Stock Option Agreement shall have the meaning assigned to them in the Plan.

 

                    , 2005

Date

 

AGILE SOFTWARE CORPORATION By:    

Title:

      OPTIONEE  

Address: 

     

 

ATTACHMENTS

Exhibit A—Stock Option Agreement

Exhibit B—Stock Purchase Agreement

Exhibit C—[1995 Stock Option Plan] [2000 Nonstatutory Stock Option Plan]

 



--------------------------------------------------------------------------------

EXHIBIT A

 

STOCK OPTION AGREEMENT

 

AGILE SOFTWARE CORPORATION

STOCK OPTION AGREEMENT

 

RECITALS

 

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees and Consultants who provide services to the Company (or any
Parent or Subsidiary).

 

B. Optionee is to render valuable services to the Company (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Company’s grant of an
option to Optionee.

 

C. All capitalized terms not defined in this Agreement or the attached Notice
shall have the meaning assigned to them in the Plan.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1. Grant of Option. The Company hereby grants to Optionee, as of the Grant Date,
an option to purchase up to the number of Option Shares specified in the Grant
Notice. The Option Shares shall be purchasable from time to time during the
option term specified in Paragraph 2 at the Exercise Price.

 

2. Option Term. This option shall expire at 5:00 p.m. Pacific time on November
30, 2005, unless sooner terminated in accordance with Paragraph 5, 6 or 15.

 

3. Limited Transferability. This option shall be neither transferable nor
assignable by Optionee other than by will or by the laws of descent and
distribution and may be exercised, during Optionee’s lifetime, only by Optionee
or the Optionee’s guardian or legal representative.

 

4. Dates of Exercise. Except as otherwise provided herein, this option shall be
exercisable for the Option Shares until the Expiration Date or sooner
termination of the option term under Paragraph 5, 6 or 15.

 

5. Cessation of Service. The option shall terminate (and this option shall cease
to be outstanding) prior to the Expiration Date should Optionee cease to remain
in Service for any reason.

 

6. Acquisition of Agile.

 

(a) In the event of any Corporate Transaction, the Option Shares at the time
subject to this option but not otherwise vested shall automatically vest in
full, and the Company’s Reacquisition right shall lapse, immediately prior to
the effective date of the Corporate Transaction. However, the Option Shares
shall not vest on such an accelerated basis if and to the extent: (i) this
option is assumed by the successor corporation (or parent thereof) in the
Corporate Transaction or (ii) this option is to be replaced with a cash
incentive program of the successor corporation which preserves the spread
existing on the unvested Option Shares at the time of the Corporate Transaction
(the excess of the Fair Market Value of those Option Shares over the Exercise
Price payable for such shares) and provides for subsequent payout in accordance
with the same Vesting Schedule applicable to those unvested Option Shares as set
forth in the Grant Notice.

 

(b) The Company shall use its best efforts to provide at least twenty (20) days
prior written notice of the occurrence of any Corporate Transaction in which
options under the Plan are not to be assumed by the successor corporation.

 



--------------------------------------------------------------------------------

(c) Immediately following the Corporate Transaction, this option shall terminate
and cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) in connection with the Corporate Transaction.

 

(d) If this option is assumed in connection with a Corporate Transaction, then
this option shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply to the number and class of securities which would have
been issuable to Optionee in consummation of such Corporate Transaction had the
option been exercised immediately prior to such Corporate Transaction, and
appropriate adjustments shall also be made to the Exercise Price, provided the
aggregate Exercise Price shall remain the same.

 

(e) If this option is assumed in connection with a Corporate Transaction and
Optionee’s Service ceases as a result of an Involuntary Termination within
eighteen (18) months following such Corporate Transaction, then the Optionee
shall be credited with an additional eighteen (18) months of Service (or such
lesser number of months necessary to cause all of the Option Shares to become
vested) solely for purposes of calculating the number of vested Option Shares.

 

(f) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

(g) “Involuntary Termination” shall mean the termination of Optionee’s Service
by reason of: (i) Optionee’s involuntary dismissal or discharge by the Company
(or a Parent or Subsidiary employing Optionee) for reasons other than
Misconduct; or (ii) Optionee’s voluntary resignation following (1) a reduction
in Optionee’s level of base salary by more than fifteen percent, (15%) (2) a
reduction in the Optionee’s level of participation in any corporate-performance
based bonus or incentive programs (not including sales compensation or sales
incentive programs) by more than fifteen percent (15%) or (3) a relocation of
Optionee’s place of employment by more than fifty (50) miles, provided and only
if such reduction or relocation is effected by the Company without Optionee’s
consent.

 

(h) “Misconduct” shall mean the commission of any act of fraud, embezzlement or
dishonesty by Optionee, any unauthorized use or disclosure by Optionee of
confidential information or trade secrets of the Company (or any Parent or
Subsidiary), or any other intentional misconduct by Optionee adversely affecting
the business or affairs of the Company (or any Parent or Subsidiary) in a
material manner. The foregoing definition shall not be deemed to be inclusive of
all the acts or omissions which the Company (or any Parent or Subsidiary) may
consider as grounds for the dismissal or discharge of Optionee or any other
individual in the Service of the Company (or any Parent or Subsidiary).

 

7. Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Company’s receipt of consideration, appropriate
adjustments shall be made to (i) the total number and/or class of securities
subject to this option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.

 

8. Rights as a Stockholder, Employee, or Consultant. The holder of this option
shall not have any Stockholder rights with respect to the Option Shares until
such person shall have exercised the option, paid the Exercise Price and become
a holder of record of the purchased shares. Further, no adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such certificate is issued, except as provided in Section 7. If the
Optionee is an Employee, the Optionee understands and acknowledges that, except
as otherwise provided in a separate, written employment agreement between the
Company (or Parent or Subsidiary) and the Optionee, the Optionee’s employment is
“at will” and is for no specified term. Nothing in this Agreement shall confer
upon the Optionee any right to continue in the Service of the Company (or Parent
or Subsidiary) or interfere in any way with any right of the Company (or Parent
or Subsidiary) to terminate the Optionee’s Service as an Employee or Consultant,
as the case may be, at any time.

 



--------------------------------------------------------------------------------

9. Manner of Exercising Option. In order to exercise this option with respect to
all or any part of the Option Shares for which this option is at the time
exercisable, Optionee must execute and deliver the Stock Purchase Agreement
attached hereto as Exhibit B and must pay the applicable exercise price in cash
or check made payable to the Company. As soon as practical after the Exercise
Date, the Company shall issue to or on behalf of Optionee (or any other person
or persons exercising this option) a certificate for the purchased Option
Shares, with the appropriate legends affixed thereto.

 

10. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Company and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.

 

11. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices. Any notice required to be given or delivered to
Optionee shall be in writing and addressed to Optionee at the address indicated
on the Grant Notice. All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

 

12. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.

 

13. Integrated Agreement. The Grant Notice, this Agreement, the Stock Purchase
Agreement and the Plan constitute the entire understanding and agreement between
the Optionee and the Company with respect to the subject matter contained herein
or therein and supersedes any prior agreements, understandings, restrictions,
representations, or warranties among the Optionee and the Company with respect
to such subject matter other than those as set forth or provided for herein or
therein. To the extent contemplated herein or therein, the provisions of the
Grant Notice and the Agreement shall survive any exercise of this option and
shall remain in full force and effect.

 

14. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

 

15. Termination or Amendment. The Board may terminate or amend or this option at
any time; provided, however, that except as provided in Paragraph 6 in
connection with a Corporate Transaction, no such termination or amendment may
adversely affect this option or any unexercised portion hereof without the
consent of the Optionee unless such termination or amendment is necessary to
comply with any applicable law or government regulation or is required to enable
this option, if designated an Incentive Option in the Grant Notice, to qualify
as an Incentive Option. No amendment or addition to this Agreement shall be
effective unless in writing.

 



--------------------------------------------------------------------------------

EXHIBIT B

 

STOCK PURCHASE AGREEMENT

 

AGILE SOFTWARE CORPORATION

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement is entered into as of this          day of
                    , 2005, by and between Agile Software Company, a Delaware
corporation (“Agile” or the “Company”), and                                 
(“Optionee”) Company. All capitalized terms not defined in this Stock Purchase
Agreement shall have the meaning assigned to them in the Plan, the attached
Grant Notice or the attached Stock Option Agreement.

 

1. Exercise. Optionee hereby purchases                      shares of Common
Stock (the “Purchased Shares”) at a purchase price of $0.001 per share (the
“Exercise Price”) or $             in total (the “Aggregate Purchase Price”)
pursuant to that certain stock option (the “Option”) granted Optionee on
[                    , 2005] (the “Grant Date”) .

 

2. Payment. Concurrently with the delivery of this Stock Purchase Agreement to
the Company, Optionee shall pay the Aggregate Exercise Price in cash or via
check accordance with the provisions of the Option Agreement and shall deliver
whatever additional documents may be required by the Option Agreement as a
condition for exercise, together with a duly-executed blank Assignment Separate
from Certificate (in the form attached hereto as Exhibit I) with respect to the
Purchased Shares.

 

3. Shareholder Rights. Until such time as the Company exercises the
Reacquisition Right, Optionee (or any successor in interest) shall have all the
rights of a shareholder (including voting and dividend rights) with respect to
the Purchased Shares subject, however, to the Reacquisition Right.

 

4. Grant of Reacquisition Right. The Company is hereby granted the right (the
“Reacquisition Right”) to reacquire for no consideration all of the Purchased
Shares in which Optionee is not, at the time of his or her cessation of Service,
vested in accordance with the Vesting Schedule specified in the Grant Notice or
the special acceleration provisions of Paragraph 9 of this Stock Purchase
Agreement (such shares to be hereinafter referred to as the “Unvested Shares”).
Unvested Shares shall be held in escrow until the Company’s Reacquisition Right
lapses. At such time, sufficient shares to satisfy all tax withholding
obligations shall be withheld by the Company. The Company may take any steps it
deems necessary to signify the Unvested Shares subject to escrow.

 

5. Exercise of the Reacquisition Right. The Reacquisition Right shall
automatically be exercised effective upon Optionee’s cessation of Service as to
all Purchased Shares that are at such date Unvested Shares.

 

6. Termination of the Reacquisition Right. The Reacquisition Right shall
terminate and cease to be exercisable with respect to any and all Purchased
Shares in which Optionee vests in accordance with the Vesting Schedule or in
accordance with Paragraph 9 hereof.

 

7. Tax Withholding. Employee acknowledges that the Company has tax withholding
obligations at each vesting date based upon the spread between the purchase
price of the shares then vesting and the fair market value of such shares on the
vesting date. Optionee agrees that the Company may withhold a sufficient number
of Purchased Shares to cover all tax withholding obligations, with the withheld
shares to be valued at the fair market value on the vesting date.

 

8. Recapitalization. Any new, substituted or additional securities or other
property (including cash paid other than as a regular cash dividend) which is by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the Company’s outstanding
Common Stock as a class without the Company’s receipt of consideration
(“Recapitalization”) distributed with respect to the Purchased Shares shall be
immediately subject to the Reacquisition Right, but only to the extent the
Purchased

 



--------------------------------------------------------------------------------

Shares are at the time covered by such right. Appropriate adjustments to reflect
such distribution shall be made to the number and/or class of Purchased Shares
subject to this Stock Purchase Agreement and to the price per share to be paid
upon the exercise of the Reacquisition Right in order to reflect the effect of
any such Recapitalization upon the Company’s capital structure; provided,
however, that the aggregate purchase price shall remain the same.

 

9. Corporate Transaction.

 

(a) The Reacquisition Right shall automatically terminate in its entirety, and
all the Purchased Shares shall vest in full, immediately prior to the
consummation of any Corporate Transaction, except to the extent the successor
entity in such Corporate Transaction assumes the Plan and any options and/or
restricted stock issued under the Plan.

 

(b) To the extent the Reacquisition Right remains in effect following a
Corporate Transaction, such right shall apply to any new securities or other
property (including any cash payments) received in exchange for the Purchased
Shares in consummation of the Corporate Transaction, but only to the extent the
Purchased Shares are at the time covered by such right. The new securities or
other property (including any cash payments) issued or distributed with respect
to the Purchased Shares in consummation of the Corporate Transaction shall be
immediately deposited in escrow with the Company (or the successor entity) and
shall not be released from escrow until Optionee vests in such securities or
other property in accordance with the same Vesting Schedule in effect for the
Purchased Shares.

 

(c) To the extent the Reacquisition Right remains in effect following a
Corporate Transaction and Optionee’s Service ceases as a result of an
Involuntary Termination within eighteen (18) months following such Corporate
Transaction, then the Optionee shall be credited with an additional eighteen
(18) months of Service (or such lesser number of months necessary to cause all
of the Option Shares to become vested) solely for purposes of calculating the
number of vested Option Shares.

 

10. Restriction on Transfer. Except for any transfer of title to the Purchased
Shares effected pursuant to Optionee’s will or the laws of intestate succession
following Optionee’s death (“Permitted Transfer”), Optionee shall not transfer,
assign, encumber or otherwise dispose of any of the Purchased Shares which are
subject to the Reacquisition Right.

 

11. Transferee Obligations. Each person (other than the Company) to whom the
Purchased Shares are transferred by means of a Permitted Transfer must, as a
condition precedent to the validity of such transfer, acknowledge in writing to
the Company that such person is bound by the provisions of this Stock Purchase
Agreement and that the transferred shares are subject to the Reacquisition Right
to the same extent such shares would be so subject if retained by Optionee.

 

12. Assignment. The Company may assign the Reacquisition Right to any person or
entity selected by the Board, including (without limitation) one or more
shareholders of the Company.

 

13. No Employment or Service Contract. Nothing in this Stock Purchase Agreement
or in the Plan shall confer upon Optionee any right to continue in Service for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Company (or any Parent or Subsidiary employing or
retaining Optionee) or of Optionee, which rights are hereby expressly reserved
by each, to terminate Optionee’s Service at any time for any reason, with or
without cause.

 

14. Notices. Any notice required to be given under this Stock Purchase Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, registered or certified, postage prepaid and properly
addressed to the party entitled to such notice at the address indicated below
such party’s signature line on this Stock Purchase Agreement or at such other
address as such party may designate by ten (10) days advance written notice
under this paragraph to all other parties to this Stock Purchase Agreement.

 

2



--------------------------------------------------------------------------------

15. No Waiver. The failure of the Company in any instance to exercise the
Reacquisition Right shall not constitute a waiver of any other repurchase rights
that may subsequently arise under the provisions of this Stock Purchase
Agreement or any other agreement between the Company and Optionee or Optionee’s
spouse. No waiver of any breach or condition of this Stock Purchase Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition,
whether of like or different nature.

 

16. Cancellation of Shares. If the Company shall make available, at the time and
place and in the amount and form provided in this Stock Purchase Agreement, the
consideration for the Purchased Shares to be reacquired in accordance with the
provisions of this Stock Purchase Agreement, then from and after such time, the
person from whom such shares are to be reacquired shall no longer have any
rights as a holder of such shares (other than the right to receive payment of
such consideration in accordance with this Stock Purchase Agreement). Such
shares shall be deemed purchased in accordance with the applicable provisions
hereof, and the Company shall be deemed the owner and holder of such shares,
whether or not the certificates therefor have been delivered as required by this
Stock Purchase Agreement.

 

17. Optionee Undertaking. Optionee hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either Optionee or the Purchased Shares pursuant to the
provisions of this Stock Purchase Agreement.

 

18. Agreement is Entire Contract. This Stock Purchase Agreement and the attached
Grant Notice and Stock Option Agreement constitute the entire contract between
the parties hereto with regard to the subject matter hereof. This Agreement is
made pursuant to the provisions of the Plan and shall in all respects be
construed in conformity with the terms of the Plan.

 

19. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California without resort to that
State’s conflict-of-laws rules.

 

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

21. Successors and Assigns. The provisions of this Stock Purchase Agreement
shall inure to the benefit of, and be binding upon, the Company and its
successors and assigns and upon Optionee, Optionee’s assigns and the legal
representatives, heirs and legatees of Optionee’s estate, whether or not any
such person shall have become a party to this Stock Purchase Agreement and have
agreed in writing to join herein and be bound by the terms hereof.

 

22. Power of Attorney. Optionee’s spouse hereby appoints Optionee his or her
true and lawful attorney in fact, for him or her and in his or her name, place
and stead, and for his or her use and benefit, to agree to any amendment or
modification of this Stock Purchase Agreement and to execute such further
instruments and take such further actions as may reasonably be necessary to
carry out the intent of this Stock Purchase Agreement. Optionee’s spouse further
gives and grants unto Optionee as his or her attorney in fact full power and
authority to do and perform every act necessary and proper to be done in the
exercise of any of the foregoing powers as fully as he or she might or could do
if personally present, with full power of substitution and revocation, hereby
ratifying and confirming all that Optionee shall lawfully do and cause to be
done by virtue of this power of attorney.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement on
the day and year first indicated above.

 

AGILE SOFTWARE CORPORATION By:    

Title:                                     
                                                        

Address: 

            OPTIONEE

By:    

Title:                                     
                                                        

Address: 

           

Address: 

         

 

4



--------------------------------------------------------------------------------

SPOUSAL ACKNOWLEDGMENT

 

The undersigned spouse of Optionee has read and hereby approves the foregoing
Stock Purchase Agreement. In consideration of the Company’s granting Optionee
the right to acquire the Purchased Shares in accordance with the terms of such
Agreement, the undersigned hereby agrees to be irrevocably bound by all the
terms of such Agreement, including (without limitation) the right of the Company
(or its assigns) to purchase any Purchased Shares in which Optionee is not
vested and the right of the Company (or its assigns) to purchase any and all
interest or right the undersigned may otherwise have in the Purchased Shares
pursuant to community property laws or other marital property rights.

 

  OPTIONEE’S SPOUSE

Address: 

         

 



--------------------------------------------------------------------------------

EXHIBIT I

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED                      hereby sell(s), assign(s) and
transfer(s) unto Agile Software Company (the “Company”),             
(            ) shares of the Common Stock of the Company standing in his or her
name on the books of the Company represented by Certificate No.             
herewith and do hereby irrevocably constitute and appoint              Attorney
to transfer the said stock on the books of the Company with full power of
substitution in the premises.

 

Dated:             

 

Signature 

         

 

Instruction: Please do not fill in any blanks other than the signature line.
Please sign exactly as you would like your name to appear on the issued stock
certificate. The purpose of this assignment is to enable the Company to exercise
the Reacquisition Right without requiring additional signatures on the part of
Optionee.

 